DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/16/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant's submission filed 03/16/2021. Currently, claims 1, 2, 9, 12, 13, 20-22, 31-38 and 41-53 are pending. Claims 1, 12 and 20 have been amended. No newly added claims. Claims 3-8, 10, 11, 14-19, 23-30, 39 and 40 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12, 20, 37, 38, 41, 45, 49, 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Appl. Pub. No. 2009/0076906 (Kansal et al. – hereinafter Kansal), and further in view of U.S. Patent Appl. Pub. No. 2006/0050672 (Shim et al. – hereinafter Shim). 

Referring to claim 1, Kansal discloses a method, comprising: 
maintaining a non-browser based application in a mobile device memory included in a mobile device, wherein the non-browser based application is a mobile 
wherein the non-browser based application receives the user input via the mobile device display; and [See paragraphs 0015, 0036]
displaying the digital artifact within the non-browser based application. [See Kansal paragraphs 0036, Figs. 9 & 10] 
Kansal does not explicitly disclose the limitation: receiving, at the non-browser based application, a digital artifact from a remote management after the digital artifact is selected by the remote management server without a payment transaction in response to user input at the non-browser based application.
Shim teaches a method with the limitation: receiving, at the non-browser based application, a digital artifact from a remote management after the digital artifact is selected by the remote management server without a payment transaction in response to user input at the non-browser based application, wherein the non-browser based application receives the user input via the mobile device display. [See paragraphs 0030, 0031, 0034, 0038, 0050-0054 – The server selected the content based on the location of the mobile device.]


Referring to claim 9, the combination of Kansal and Shim discloses the method of claim 1, further wherein the remote management server selects the digital artifact based on targeting parameters. [See Kansal paragraphs 0032, 0034 – The remote advertisement services provide the advertisement to the mobile device based on its location.]

Referring to claim 12, it contains similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 20, it contains similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 37, the combination of Kansal and Shim discloses the method of claim 1, wherein the digital artifact is an advertisement, receipt, ticket, coupon, media, or content. [See Kansal paragraphs 0036, Figs. 9 & 10] 

claim 38, it contains similar limitations as set forth in claim 37, and therefore is rejected based on the same rationale. 

Referring to claim 41, it contains similar limitations as set forth in claim 9, and therefore is rejected based on the same rationale. 

Referring to claim 45, the combination of Kansal and Shim discloses the method of claim 1, wherein the remote management server sends the digital artifact to the specific non-browser based application generated screen based on the geographical location of the mobile device. [See Shim paragraphs 0030, 0031, 0034, 0038, 0050-0054 – The server selected the content based on the location of the mobile device.]

Referring to claim 49, it contains similar limitation as set forth in claim 45, andtherefore is rejected based on a similar rationale. 

Referring to claim 52, the combination of Kansal and Shim discloses the method of claim 9, wherein targeting parameters are based on personal information comprising one or more of location, gender, age, interest, affiliation, userid, pageid, zip code, area code, and occupation. [See Kansal paragraphs 0032, 0034]

Referring to claim 53, it contains similar limitations as set forth in claim 52, and therefore is rejected based on the same rationale. 

Claims 2, 13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2003/0208754 (Sridhar et al. – hereinafter Sridhar).

Referring to claim 2, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the digital artifact includes metadata operable to trigger a call to action. 
Sridhar teaches a method with the limitation: wherein the digital artifact includes metadata operable to trigger a call to action. [See paragraph 0094] 
One of ordinary skill in the art would have recognized that applying the known technique of Sridhar to Kansal and Shim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sridhar to the teaching of Kansal and Shim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution process. Further, applying content distribution to Kansal and Shim, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient distribution of contents including advertisements, coupons, etc. to users. 

Referring to claim 13, it contains similar limitation as set forth in claim 2, and therefore is rejected based on the same rationale. 

claim 21, the combination of Kansal, Shim and Sridhar discloses the method of claim 2, wherein the call-to-action comprises entering an email address, accepting a coupon, accepting a reward, opt-in for alerts, and opt-in for notifications. [See Sridhar paragraph 0094] 

Referring to claim 22, it contains similar limitation as set forth in claim 21, and therefore is rejected based on the same rationale. 

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0004855 (Cox et al. – hereinafter Cox).

Referring to claim 31, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein a different digital artifact is associated with a different non-browser based application generated screen. 
Cox teaches a method with the limitation: further wherein a different digital artifact is associated with a different non-browser based application generated screen. [See paragraph 0014 – Each content display (card) requested by a user is associated with a different advertisement. In other words, different advertisements are associated with each content displayed in response to a user request. Thus, the process of associated different advertisement with different content displays (screen or area of an application) is known in the art.] 
One of ordinary skill in the art would have recognized that applying the known technique of Cox to Kansal and Shim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cox to the teaching of Kansal and Shim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution process. Further, applying content distribution to Kansal and Shim, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient distribution of contents including advertisements, coupons, etc. to users. 

Referring to claim 32, it contains similar limitation as set forth in claim 31, and therefore is rejected based on the same rationale. 

Referring to claim 33, the combination of Kansal and Shim discloses the method of claim 1 above. The combination not explicitly disclose the limitation: wherein the digital artifact is available for display in the non-browser based application when there is not a wireless network connection.
Cox teaches a method with the limitation: wherein the digital artifact is available for display in the non-browser based application when there is not a wireless network connection. [See paragraphs 0033, 0044] 


Referring to claim 34, it contains similar limitation as set forth in claim 33, and therefore is rejected based on the same rationale. 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2006/0224470 (Garcia Ruano et al. - hereinafter Ruano). 

Referring to claim 35, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein data stored on the mobile device is encrypted using software tools native to the mobile device. 
Data stored on a mobile device may be secured using encryption and cryptographic features functions associated with the mobile device for application.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated an application security feature as in Ruano in the system executing the combination of the teachings of Kansal and Shim. As in Ruano, it is within the capabilities of one of ordinary skill in the art to have incorporated an application security feature to Kansal and Shim with the predictable result of protecting user information stored on a mobile device configured for payment transactions. [See Ruano paragraphs 0501-0506] 

Referring to claim 36, it contains similar limitation as set forth in claim 35, and therefore is rejected based on a similar rationale. 

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0060246 (Gobburu et al. – hereinafter Gobburu).

Referring to claim 42, the combination of Kansal and Shim discloses the method of claim 33 above. The combination does not explicitly disclose the limitation: further wherein upon the condition that the mobile device loses connection, the non-browser 
Gobburu teaches a method with the limitation: further wherein upon the condition that the mobile device loses connection, the non-browser based application monitors for access to a wireless network and automatically re-connects to the network when the wireless network is available. [See paragraphs 0050, 0054, 0098]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal and Shim to have incorporated a content retrieval feature as in Gobburu with the motivation of distributing contents to a mobile device. [See Gobburu paragraphs 0061-0063] 

Referring to claim 43, it contains similar limitations as set forth in claim 42, and therefore is rejected based on the same rationale. 

Claims 44 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal and Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2006/0170759 (Roever et al. – hereinafter Roever). 

Referring to claim 44, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein the non-browser based application sends a request to the remote management server to retransmit the digital artifact if it has not received the digital artifact from the remote management server within a certain period of time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal and Shim to have incorporated a product delivery process as in Roever with the motivation of distributing digital assets. [See Roever paragraphs 0059, 0063] 

Referring to claim 48, they contain similar limitations as set forth in claim 44, and therefore is rejected based on a similar rationale. 

Claims 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2007/0204004 (Coyer et al. – hereinafter Coyer). 

Referring to claim 46, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein the non-browser based application is operative when the mobile device is not connected to a network. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Kansal and Shim to have incorporated a media module as in Coyer with the motivation of displaying content distributed to and stored on a mobile device. [See Coyer paragraphs 0032, 0038, 0075; Kansal paragraph 0024] 

Referring to claim 50, it contains similar limitation as set forth in claim 46, and therefore is rejected based on a similar rationale. 

Claims 47 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim and Gobburu, as applied to claims 9 and 41 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0106081 (Yang). 

Referring to claim 47, the combination of Kansal, Shim and Gobburu discloses the method of claim 9 above. The combination does not explicitly disclose the limitation: wherein the remote management server stores a single identification code and personal information for each user for a variety of user’s mobile devices, which means the remote management server scales. 
Yang teaches a method with the limitation: wherein the remote management server stores a single identification code and personal information for each user for a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Kansal, Shim and Gobburu to have incorporated a multiple device registration feature as in Yang with the motivation of associating a plurality of devices with a single account. [See Yang paragraph 0018] 

Referring to claim 51, it contains similar limitation as set forth in claim 47, and therefore is rejected based on a similar rationale. 

Response to Arguments
103 Rejection
Applicant’s arguments with respect to the rejection of claims 1, 12, 20, 37, 38, 46 and 50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Appl. Pub. No. 2007/0204004 (Coyer), and further in view of U.S. Patent Appl. Pub. No. 2009/0076906 (Kansal) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Examiner notes that Applicant’s arguments directed to the Coyer reference are moot in view of the current rejection. 
Kansal teaches that the mobile device is in remote communication with one or more advertisement services. The one or more advertisement services are configured 
Accordingly, the system of Kansal teaches that the one or more advertisement services selects and provides advertisement to a mobile device based on the location of the mobile device. 
Regarding Applicant’s arguments with respect to the economic infeasibility of Kansal, Examiner notes that the court has held that, the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.). 
Regarding Applicant’s arguments the age of an applied reference, the court has held that "[t]he mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 
Although the most common meaning of API is associated with web APIs, the concept and use of API is not limited to web APIs. The concept and meaning of “API” has expanded over the years to include web APIs that has seen widespread use. Accordingly, APIs are not limited to web APIs. 
A mobile browser is a web browser designed for use on a mobile device such as a mobile phone or PDA. Mobile browsers are optimized so as to display Web content most effectively for small screens on portable devices. The mobile browser usually connects via cellular network, or increasingly via Wireless LAN, using standard HTTP over TCP/IP and displays web pages written in HTML, XHTML Mobile Profile (WAP 2.0), or WML (which evolved from HDML). See https://en.wikipedia.org/wiki/Mobile_browser (IDS, 07/14/2018) 
Thus, a mobile browser requires internet or network connection to displays webpages.  
Kansal teaches that the location determining application (GPS application) can communicate with and provide the location of device 10 at any given time. Device 10 may employ one or more location determination techniques including, for example, Global Positioning System (GPS) techniques, Cell Global Identity (CGI) techniques, CGI including timing advance (TA) techniques, Enhanced Forward Link Trilateration (EFLT) techniques, Time Difference of Arrival (TDOA) techniques, etc. See paragraph 0023.
In addition, Kansal teaches that device 10 may be arranged to operate in one or more location determination modes including, for example, a standalone mode, a In a standalone mode, such as a standalone GPS mode, device 10 may be arranged to autonomously determine its location without real-time network interaction or support. See paragraphs 0024, 0035 and 0039. 
Thus, the GPS application may determine location information without real-time network connection when operating in a standalone mode. Mobile browser typically require cellular (or network) connection to receive and display webpages. It would be obvious to one of ordinary skill in the art that the GPS application of Kansal does not require a network connection to determine location information and display received advertisements. This is in contrast to Applicant’s arguments of impermissible hindsight and knowledge gleaned from applicant’s disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687